GIVAN, Justice.
Appellant entered a plea of guilty to the crimes of Rape, a Class B felony, Burglary, a Class B felony, and Robbery, a Class C felony, for which he received an aggregate sentence of forty-eight (48) years. Following sentencing, appellant filed a "Motion To Correct Erroneous Sentence." Appellant takes this appeal from a denial of that motion.
After considering the presentence investigation and the evidence heard at the sentencing hearing, the court found aggravating factors to be: 1) the defendant is in need of rehabilitation that can only be provided by a penal facility; and 2) any reduced sentence would depreciate the seriousness of the crime. The court proceeded to sentence appellant.
Appellant takes the position that the judge did not give sufficient reasons for aggravating his sentences from the pre*139sumptive sentence of ten (10) years for rape and burglary, which he enhanced by ten (10) years and the presumptive sentence of five (5) years for robbery, which he enhanced by three (8) years, and in ruling that the sentences should be served consecutively.
It is true that this Court has held that in enhancing a sentence the judge must identify the aggravating circumstances and must state the specific reasons why each cireumstance is considered to be aggravating. Hammons v. State (1986), Ind., 493 N.E.2d 1250; Ind.Code § 385-88-1-3 et seq.
In the case at bar, on a plea of guilty to the charges, appellant was questioned in detail by the trial court concerning each offense and freely admitted that he had broken into the house of his aunt, had raped her, and had robbed her of money and goods. The victim also testified at the sentencing hearing and stated that appellant broke into her home. She stated that she suffered from heart trouble and had asked appellant to leave her alone and to leave the house because of her heart trouble. However, he stated he did not care anything about her heart and that he would kill her if she recognized him. This threat he repeated at least twice.
After stating that he had examined the evidence, the trial judge stated that appellant was in need of rehabilitation that could be provided only in a penal facility and that to reduce the sentence would depreciate the seriousness of the crime. This conclusion appears to be an understatement when one couples appellant's statements at his sentencing hearing together with the judge's findings. Noting also the fact that the sentence is within the statutory limitations, we find that no reasonable person could find the sentence inappropriate for the particular crime. Ind.R.App.Rev.Sen. 2; Linder v. State (1985), Ind., 485 N.E.2d 73. See also Durham v. State (1987), Ind. App., 510 N.E.2d 202.
We find this record fully supports the sentences rendered by the trial court.
The trial court is affirmed.
SHEPARD, C.J., and PIVARNIK, J., concur.
DeBRULER, J., dissents with separate opinion in which DICKSON, J., concurs.